Citation Nr: 0712803	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-30 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from December 1968 to February 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran originally requested a hearing, but withdrew his 
request in January 2007.

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran 
engaged in combat with the enemy.

2.  PTSD is not currently shown by a diagnosis per the DSM IV 
criteria, nor are the veteran's alleged in-service stressors 
verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The veteran seeks service connection for PTSD.  In support of 
his claim, the veteran asserts that he witnessed one of his 
friends stepping in a booby trap; he was unable to remember 
the name of his friend.  He also asserted that after being in 
a firefight for about three to four hours, he came upon an 
unarmed Vietcong whom he shot and killed.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R.§ 3.304(f) (2006).  Under 38 C.F.R. § 
4.125(a), the diagnosis of PTSD has to conform to the 
standards set forth in the 4th Edition of the Diagnostic and 
Statistical Manual of the American Psychiatric Association 
(DSM IV) and must be supported by the findings on the 
examination report.  The criteria for a diagnosis of PTSD are 
significantly revised in DSM IV.  In particular, the person's 
response to the stressor is no longer based solely on usual 
experience and response.  Rather, it is geared to the 
specific individual's actual experience and response.  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was 'engaged in combat with the enemy.'  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Initially, the Board notes that the veteran asserts that he 
was in combat.  However, his service records do not show that 
he participated in combat; personnel records show that the 
veteran was a clerk in Vietnam from February 1969 and was in 
the military police from June 1969 before returning to the 
United States.  Though the veteran asserts that he 
participated in combat in Vietnam, there is no evidence from 
either personnel or medical records that he was in combat.  
He was not awarded any citations for participating in combat, 
though he claims he should have been awarded the Combat 
Infantry Badge.  Additionally, the statements provided by the 
veteran with reference to combat are too vague to be 
verified.  Therefore, the Board therefore finds that the 
veteran did not participate in combat.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).  In reaching this 
determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000). 

VA treatment records dated in show panic disorder, rule out 
PTSD, and depression with anxiety. A 2004 record shows that 
the veteran's daughter-in-law reported that he was having a 
hard time due to the anniversary of his wife's death.  A 
March 2004 record shows major depressive disorder with 
psychotic features, anxiety disorder, bereavement, and heroin 
dependence in partial remission.  

An April 2005 admission record shows that the veteran's 
depressive symptoms were being assessed as potentially 
representing PTSD.  The diagnosis was major depressive 
disorder, recurrent, and PTSD by history.  A September 2005 
record shows admission for depression with suicidal ideation, 
an adjustment disorder, and chronic substance abuse.  Another 
treatment record shows that the veteran reported that his 
depression began about two years ago, worsening when his wife 
suddenly died.  
  
A review of the evidence shows that service connection for 
PTSD is not warranted.  Service connection cannot be granted 
if there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006).  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Though the veteran has reported a diagnosis of PTSD, there is 
no diagnosis of PTSD of record that conforms to the standards 
set forth in the 4th Edition of the Diagnostic and 
Statistical Manual of the American Psychiatric Association, 
DSM IV.  38 C.F.R. § 3.304(f).  The Board has reviewed all 
medical records and while there are VA treatment records 
showing PTSD and PTSD by history, there is no evidence that 
this diagnosis was made with consideration of the criteria in 
the DSM IV.  Numerous other VA treatment records show other 
psychiatric diagnoses, to include anxiety disorder, 
adjustment disorder, depression with suicidal ideation, and 
major depressive disorder.  Therefore, as there is not a 
confirmed diagnosis of PTSD per the criteria in the DSM IV, 
service connection is not warranted.

Even assuming that the veteran has a diagnosis of PTSD 
conforming to the DSM IV criteria, service connection cannot 
be granted as there is no verification of the stressors the 
veteran provided.  In a May 2002 letter, the veteran reported 
that he witnessed one of his friends stepping in a booby 
trap; he was unable to remember the name of his friend.  He 
also asserted that he was in a firefight for three to four 
hours, then came upon an unarmed Vietcong whom he shot and 
killed.  The veteran was informed in the December 2004, 
August 2005, and August 2006 supplemental statements of the 
case (SSOC's) that the information he provided was 
insufficient to demonstrate a stressor.  Additionally, in a 
July 2006 letter the RO specifically informed the veteran 
that more information of the stressful events such as dates, 
places, units, descriptions of the events, or full names of 
other individuals involved in the events were required.  The 
veteran did not respond to this letter.  

VA is not obligated to verify stressors that are too vague.  
See M21-1MR, Part IV.ii.1.D.14.  The claimant must provide, 
at a minimum, a stressor that can be documented, the location 
of where the incident occurred, the approximate date within 2 
months, and the unit of assignment.  See M21-1MR, Part 
IV.ii.1.D.15.a. When corroboration/verification is not 
feasible, then a referral to the United States Army and Joint 
Service Records Research Center (JSRRC) is not warranted.  In 
the present appeal, the veteran has not provided specific 
information such that the stressors can be verified or sent 
to the JSRRC.  There are no dates, names, cities, or specific 
descriptions in his statements.  Thus, the Board finds that 
further verification of these stressors is not possible, and 
that given the information provided by the veteran, there is 
insufficient evidence to show that these stressors occurred.  
Thus, even assuming that the veteran has a valid diagnosis of 
PTSD conforming to the DSM IV criteria, service connection is 
not warranted as the purported stressors cannot be verified. 

The Board notes the veteran's argument that he has a current 
diagnosis of PTSD This determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record which does not 
show a confirmed diagnosis of PTSD per the DSM IV criteria.  
Additionally, without a verified in-service stressor, any 
diagnosis of PTSD is insufficient for a grant of service 
connection.  

Accordingly, the claim of service connection for PTSD is 
denied.  38 C.F.R. § 3.303.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of April 2002, January 2004, and 
March 2006 letters.  The April 2002 letter was received prior 
to the February 2003 rating decision.  These letters notified 
the veteran that VA would obtain all relevant service 
department records or VA medical records.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
notify VA of additional information, which, in effect, would 
include any evidence in his possession.  These letters 
specifically notified the veteran that VA would obtain any 
relevant evidence in the possession of a federal department 
or agency.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim and was provided with notice of the 
type of evidence necessary to establish an effective date in 
a March 2006 letter. 

The VA has obtained all relevant, identified, and available 
evidence.  
There is no VA exam of record.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the appellant suffered an event, injury 
or disease in service, or has a disease listed in §§ 3.309, 
3.313, 3.316, and 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4) (2006).  

In the present case, the veteran claims that he has a 
diagnosis of PTSD.  However, as previously noted the 
diagnosis of PTSD does not appear to conform to the DSM IV 
criteria.  In addition, the veteran did not provide 
sufficient information to verify the incidences he related, 
despite the RO's repeated requests.  The veteran's mere 
assertions that he has a current diagnosis of PTSD due to in-
service stressors, without any other support, do not meet the 
criterion of 38 C.F.R. § 3.159(c)(4), which would trigger the 
duty to provide a VA medical examination.  Thus, even though 
there is not a VA examination of record, the VA has fulfilled 
its duty to assist.   

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  Therefore, VA has satisfied all duties to 
notify and assist the veteran.  


ORDER

Service connection for PTSD is denied.


REMAND

The veteran seeks service connection for hepatitis C.  The 
veteran reported that as a military policeman in Vietnam, he 
was exposed to blood products.  January 1970 service medical 
records show a diagnosis of flu syndrome, rule out hepatitis.  
After service, 2001 and 2002 VA treatment records show a 
positive HCV test and a diagnosis of hepatitis C.   The 
veteran reported no blood transfusions prior to 1992 and 
indicated that he had used intravenous drugs and cocaine; 
tattoos and body piercing were noted.  The veteran also 
related that he had unprotected sex and multiple partners.  

Here, the veteran has a current diagnosis of hepatitis C.  
However, the RO did not request the veteran to provide risk 
factors, nor did the RO inform the veteran of the medically 
recognized risk factors for hepatitis C.  See The Veterans 
Benefits Administration's Training Letter 01-02 (the RO 
should provide a "full discussion" of the various risk 
factors, and then determine whether or not an examination and 
etiological opinion is required).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter informing 
him of the medically recognized risk 
factors for hepatitis C.  The veteran 
should be given the opportunity to respond 
and provide any information on any pre-
service, service, or post-service risk 
factors.  The RO should also complete any 
further development, if necessary.  

2.  If deemed appropriate, schedule the 
veteran for an appropriate examination to 
ascertain the etiology of his hepatitis C.  
The veteran's VA claims folder and a copy 
of this REMAND should be provided to the 
physician, who should acknowledge receipt 
and review thereof.  The reviewing 
physician should render a nexus opinion, 
in light of the veteran's entire medical 
history, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's currently 
diagnosed hepatitis C is related to his 
military service.  

If the reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be undertaken. A copy of the opinion 
should be associated with the veteran's VA 
claims folder.  A rationale for any 
opinion reached should be discussed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim of entitlement to service 
connection for hepatitis C, with express 
consideration of the provisions of 
Training Letter 01-02.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
the claims for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  The veteran and his 
representative should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


